                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                FORT PIERCE DIVISION

                              CASE NO. 20-14425-CIV-CANNON

PAUL WAYNE MERRITT,

        Petitioner,

v.

FLORIDA COMMISSION
ON OFFENDER REVIEW

      Respondent.
_________________________/

ORDER DISMISSING UNAUTHORIZED SUCCESSIVE APPLICATION FOR A WRIT
           OF HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2254

        THIS CAUSE is before the Court on Petitioner’s amended application for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254, which was docketed on June 15, 2021 and is styled “Habeas

Corpus Actual Innocent” [ECF No. 10]. As noted by the Court’s Order of Dismissal on May 27,

2020 [ECF No. 8], before a prisoner may file a second or successive habeas petition, he first must

obtain an order from the court of appeals authorizing the district court to consider the petition. 28

U.S.C. § 2244(b)(3)(A). “Absent such an order, the district court lacks jurisdiction to consider a

second or successive habeas petition.” Thomas v. Sec’y, Fla. Dep’t of Corr., 737 F. App’x 984,

985 (11th Cir. 2018) (citing Tompkins v. Sec’y, Dep’t of Corr., 557 F.3d 1257, 1259 (11th Cir.

2009)); In re Williams, 898 F.3d 1098, 1099 (11th Cir. 2018). For the same reasons listed in the

Court’s Order dated May 20, 2020, Petitioner’s application constitutes a “second or successive”

habeas petition, yet he has not obtained leave from the Eleventh Circuit to file such a petition.

Accordingly, the amended application [ECF No. 10] is dismissed for lack of subject matter

jurisdiction.
                                                             CASE NO. 20-14425-CIV-CANNON


                                          CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED that:

        1.      The unauthorized successive amended application for a writ of habeas corpus
                [ECF No. 10] is DISMISSED FOR LACK OF JURISDICTION.

        2.      No Certificate of Appealability shall issue. See Bolin v. Sec’y, Fla. Dep’t of Corr.,
                628 F. App’x 728, 730 (11th Cir. 2016) (explaining a COA is unnecessary to appeal
                a dismissal for lack of subject-matter jurisdiction).

        3.      The Clerk of Court shall CLOSE THIS CASE.

        4.      All pending motions are DENIED AS MOOT.

        DONE AND ORDERED in Chambers in Fort Pierce, Florida, this 17th day of June

2021.



                                                         _________________________________
                                                         AILEEN M. CANNON
                                                         UNITED STATES DISTRICT JUDGE

Copies to:

        Paul Wayne Merritt
        073084
        Martin Correctional Institution
        Inmate Mail/Parcels
        1150 SW Allapattah Road
        Indiantown, Florida 34956
        PRO SE
        Counsel of record




                                                  2
